Citation Nr: 0722071	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  02-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.  

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA), to include as secondary to 
service-connected diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
April 1967 to April 1969, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and March 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

The veteran appeared at a hearing before the RO in July 2003 
and at a Travel Board Hearing before the undersigned Veterans 
Law Judge in May 2005.  Transcripts are associated with the 
claims folder.  

In a decision entered in May 2004, the RO granted the 
veteran's claim for a total (100 percent) disability rating 
based upon individual unemployability, effective from August 
23, 2003. 


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is 
against a finding that the veteran's current hearing loss in 
the left ear is causally linked to any incident or event of 
active service, to include acoustic trauma incurred in 
combat.  

2.  There is no medical evidence of a CVA until many years 
post-service and there is no competent opinion that links any 
underlying cerebral vascular disease or a brain hemorrhage to 
service; the preponderance of the medical evidence is against 
a finding that the veteran's service-connected diabetes 
mellitus caused or aggravated his CVA.  

3.  There is no medical evidence of hypertension until many 
years post-service and there is no competent opinion that 
links it to service; the preponderance of the medical 
evidence is against a finding that the veteran's service-
connected diabetes mellitus caused or aggravated his 
hypertension


CONCLUSIONS OF LAW

1.  Hearing loss in the left ear was not incurred or 
aggravated during active service, nor may sensorineural 
hearing loss of the left ear be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309. 3.385 (2006).

2.  Residuals of a CVA were not incurred or aggravated during 
active service, nor may brain hemorrhage be presumed to have 
been incurred therein; the veteran's CVA was not proximately 
due to or the result of a service-connected disease.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).

3.  Hypertension was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred 
therein; the veteran's hypertension is not proximately due to 
or the result of a service-connected disease.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2006). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In April 2001 and February 2003 letters, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran received notice of these elements prior to the 
decision that is the subject of this appeal.
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim in April 2006.   See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
did not, however, provide such notice to the veteran prior to 
the RO decision that is the subject of this appeal.  However, 
the RO cured this defect by a readjudication of the claims.  
See November 2006 supplemental statement of the case (SSOC); 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  

To the extent that the timing deficiency with regard to the 
Dingess requirements raises a presumption of prejudice, 
besides the readjudication of the claims after Dingess notice 
was provided as noted above, such defect would not have 
operated to alter the outcome in the instant case where the 
preponderance of the evidence is against the claims for 
service connection for hearing loss in the left ear, 
residuals of a CVA and hypertension.  Timely notice of these 
latter two elements would not have altered the final outcome 
with respect to any of the three service connection claims on 
appeal.  That is, the timing defect did not affect the 
essential fairness of the adjudication.  Sanders v. 
Nicholson, -- F.3d --, 2007 WL 142720, *5, *7, *9, *10 (Fed. 
Cir.) (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice and thus, the 
presumption of prejudice is rebutted.  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

The Board also notes that 38 C.F.R. § 3.310 was revised 
effective October 10, 2006.  See 71 Fed. Reg. 52744 (2006).  
As the amendment essentially codifies the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995), for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability, there is 
no prejudice in a failure to provide such notice.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran, to include comprehensive examinations to evaluate 
the disabilities at issue and competent opinions following a 
review of the record and supported by a rationale.  Under 
these circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including brain hemorrhage 
and hypertension, when they are manifested to a compensable 
degree within the initial post-service year.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Secondary service connection will be granted when there is 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

As noted above, 38 C.F.R. § 3.310 was revised effective 
October 10, 2006, for the purpose of implementing the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995), for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen by adding language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.
Analysis-Left Ear Hearing Loss

The veteran contends, in essence, that his hearing loss of 
the left ear is causally linked to the excessive noise he was 
exposed to and a shrapnel injury to his left ear while in 
combat in Vietnam.  The record shows that he served in the 
Republic of Vietnam and is a recipient of the Combat 
Infantryman Badge (CIB), which confirms that he engaged in 
combat with the enemy.  He also provided credible testimony 
of acoustic trauma from weaponry fire during service in 
Vietnam at a May 2005 Board hearing, which is consistent with 
his combat duty.  Under these circumstances, the Board does 
not dispute that the veteran incurred the alleged injuries of 
the left ear, to include acoustic trauma during service.  
38 U.S.C.A. § 1154(b).  The Board notes that an RO decision 
in June 1994 that denied service connection for residuals of 
a shrapnel injury of the left ear was not appealed and became 
final and that this issue is not on appeal. 

Despite the injuries to his left ear during service, the 
veteran did not exhibit abnormal hearing upon his separation 
from active service or until many years thereafter.  The 
separation examination included an audiological evaluation.  
Decibel levels of zero were reported at 500, 1000, 2000, and 
4000 Hertz, which are well within normal limits.  See 
38 C.F.R. § 3.385.  Due to this fact, the veteran's original 
claim was denied by the RO, and was only recently reopened by 
the Board in September 2005 on the basis that the record now 
contains medical evidence of hearing loss, albeit dated 
decades post-service.  The reopened claim was remanded at 
that time for additional evidentiary development, to include 
obtaining a comprehensive VA audiology examination that 
included an opinion addressing the question of whether there 
is a nexus between the veteran's in-service acoustic trauma 
and current hearing loss of the left ear.  

In a May 2006 audiological examination, the veteran was found 
to have a mild to profound hearing loss in his left ear, 
confirming the existence of a current disability.   With 
respect to the contended causal relationship, the examiner 
opined that it was less likely than not that the veteran's 
combat noise exposure, including the shrapnel wound, caused 
his current hearing loss.  It was the examiner's opinion that 
due to the fact that there was no hearing loss at separation 
or within a year thereafter, that a later-onset hearing loss 
was not likely to be service related.  This opinion is, 
unfortunately, the only competent evidence that addresses any 
potential relationship between a current hearing disability 
and service.  

The veteran may reopen this claim at any time with the 
submission of new and material evidence, preferably a medical 
opinion that links his hearing loss of the left ear to 
service.  (He may also reopen his claim for service 
connection for residuals of a shell fragment wound of the 
face or left ear with the submission of new and material 
evidence.)  In the absence of such evidence, and in view of 
the fact that the only competent opinion that addresses this 
nexus question weighs against the claim, the Board must 
conclude that the preponderance of the evidence is against 
the claim for service connection for hearing loss in the left 
ear. 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  See 38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Analysis-Residuals of CVA and Hypertension

There is no service or post-service medical evidence of 
record showing hypertension or a CVA until many years after 
the veteran's separation from service with the veteran's 
brain hemorrhage or stroke occurring in 1998.  There is no 
medical evidence or competent opinion that links hypertension 
or a CVA to service.  The Board notes that the passage of 
time before the onset of a claimed condition can be, in and 
of itself, considered as probative against the veteran's 
claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  Thus, the preponderance of the evidence is 
against the claim for service connection for hypertension and 
a CVA on a direct incurrence or one year presumptive basis.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  The veteran contends, in essence, that his CVA and 
hypertension were caused or aggravated by his service-
connected diabetes mellitus.  The remainder of the analysis 
will focus on the secondary service connection aspect of his 
claims.

The Board reviewed the case previously in September 2005 and 
determined that the medical examinations of record were 
sufficient in addressing a causal relationship between the 
veteran's CVA and hypertension and his diabetes.  
Specifically, the Board referred to a November 2002 VA 
examination which stated that the veteran's diabetes was not 
a causal factor in the development of hypertension, as 
hypertension had been in existence prior to the onset of 
diabetes.  With respect to the CVA, the veteran underwent a 
VA neurological evaluation in November 2002 with an 
impression relating the veteran's stroke to hypertension and 
not to diabetes mellitus.  The most recent examination of 
record, dated in December 2003, reiterated that the veteran's 
diabetes (with onset in 1992) was predated by hypertension 
(with onset in approximately 1985).  

Despite this evidence, the Board directed that the claims 
file be returned to the examiner (a nurse practitioner or NP) 
who last examined the veteran to determine if the veteran's 
service-connected diabetes aggravated his hypertension or 
CVA, to include any underlying cerebrovascular disease.  
Allen, supra.

The examiner who authored the most recent December 2003 
medical opinion was not available to enter an opinion.  A 
similarly qualified nurse practitioner was, however, 
available, and entered the required addendum to the 2003 
examination in July 2006.  The veteran's CVA was described as 
a hemorrhagic stroke, which was believed to be secondary to 
the veteran's hypertension.  Diabetes mellitus was 
categorized as a condition which "increases the likelihood 
of large and small artery occlusive disease but does not 
predispose to hemorrhage."  With this rationale, the NP 
stated that it is not likely that cerebral vascular disease 
is secondary to the veteran's diabetes.  (Emphasis added.)  
Regarding hypertension, the NP explained that after her 
review of the veteran's blood pressure readings, there was no 
evidence of a worsening of hypertension with the onset of 
diabetes.  As such, the clinician concluded that it was not 
likely that the veteran's hypertension had been aggravated by 
his diabetes.  (Emphasis added.)

As with the claim for service connection for hearing loss, 
there is no supportive opinion of record to refute the July 
2006 NP opinion that clearly weighs against the claims for 
service connection for residuals of a CVA and hypertension.  
The Board is cognizant of the contentions of the veteran's 
representative regarding the lack of a medical assessment by 
a physician, namely a cardiologist, on the issue of 
aggravation.  While the Board's 2005 remand order instructed 
that an addendum regarding aggravation be prepared by the 
"physician" who conducted the previous examination (or a 
similarly qualified "physician"), the previous (and most 
recent) 2003 examination was conducted by a NP.  The referral 
to another NP to complete the addendum is thus not a reason 
for a noncompliance remand (see Stegall v. West, 11 Vet. App. 
268 (1998)) because the first clinician was an NP; the Board 
erred in instructing that the claims file be "returned to 
the physician".  The second NP provided the opinion because 
the first NP was not available and there is nothing in the 
record that indicates that either clinician is not qualified 
to provide examination findings or a nexus opinion.  A nurse 
practitioner is not a nurse; it is common knowledge that the 
former is used extensively by VA and in the private sector to 
examine and treat individuals.  The second NP in this case 
reviewed the claims file and provided well reasoned 
rationales with respect to both claims, with citation to the 
clinical record.  The opinions are thus competent and, as 
noted above, there is no competent contrary opinion of 
record. 

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claims.  Since 
the preponderance of the evidence is against the claims for 
service connection for residuals of a CVA and hypertension, 
the doctrine of reasonable doubt is not applicable and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert, supra.    





ORDER

1.  Entitlement to service connection for hearing loss in the 
left ear is denied.  

2.  Entitlement to service connection for residuals of a CVA, 
to include as secondary to service-connected diabetes 
mellitus, is denied.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
is denied.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


